 1   LAW OFFICE OF DALE K. GALIPO                       PORTER SCOTT
     DALE K. GALIPO, SBN 144074                         A PROFESSIONAL CORPORATION
 2   MELANIE T. PARTOW, SBN 254843
     21800 Burbank Blvd., Suite 310                     Carl L. Fessenden, SBN 161494
 3   Woodland Hills, CA 91367                           Barakah M. Amaral, SBN 298726
     Telephone: (818) 347-3333                          350 University Ave., Suite 200
 4                                                      Sacramento, California 95825
     Facsimile: (818) 347-4118
 5                                                      TEL: 916.929.1481
     LAW OFFICE OF STEWART KATZ                         FAX: 916.927.3706
 6   STEWART KATZ, State Bar #127425
     555 University Avenue, Suite 270                   Attorneys for Defendants
 7                                                      HENRY ABE, TAMARA PESCI,
     Sacramento, California 95825
 8   Telephone: (916) 444-5678                          ALAN GARZA, and COUNTY OF YUBA

 9   Attorneys for Plaintiff
     AARON D. SANDERS, individually and
10   as successor in interest to EDDIE ICHIRO
11   SANDERS, Deceased

12
                                  UNITED STATES DISTRICT COURT
13
                               EASTERN DISTRICT OF CALIFORNIA
14
15   AARON D. SANDERS, individually and as                      CASE NO. 2:18-cv-02789-WBS-DMC
16   successor in interest to EDDIE ICHIRO
     SANDERS, Deceased;                                         ORDER SETTING
17                                                              AN EARLY SETTLEMENT
                     Plaintiff,                                 CONFERENCE BEFORE UNITED
18                                                              STATES MAGISTRATE JUDGE
            vs.
19                                                              KENDALL J. NEWMAN
     HENRY ABE, an individual; TAMARA
20   PESCI, an individual; ALAN GARZA, an                       Pretrial Conference: November 23, 2020
     individual; and COUNTY OF YUBA, a                          Trial:               January 26, 2021
21
     municipality,
22
                  Defendants.
23   ___________________________________/
24
25   ///

26   ///

27   ///
28   ///




     [Proposed] Order Setting an Early Settlement Conference before Judge Kendall J. Newman        1
 1           PURSUANT TO THE STIPULATION OF THE PARTIES, this matter shall be set
 2   for an early settlement conference to be conducted before United States Magistrate Judge
 3   Kendall J. Newman on July 26, 2019 at 9:00 a.m. in Courtroom 25 of the United States
 4   District Court located at 501 I Street, Sacramento, CA 95814.
 5           IT IS SO ORDERED.
 6
     Dated: May 23, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     [Proposed] Order Setting an Early Settlement Conference before Judge Kendall J. Newman   2
